NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 21-1432
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                            WILLIAM BATTLE, a/k/a Buck,
                                               Appellant
                                  ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 3:15-cr-00214-011)
                       District Judge: Hon. Malachy E. Mannion
                                     ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 28, 2022

            Before: HARDIMAN, RENDELL, and FISHER, Circuit Judges.

                                   (Filed: May 2, 2022)

                                      ____________

                                        OPINION*
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
HARDIMAN, Circuit Judge.

       William Battle appeals his judgment of conviction for conspiracy to commit sex

trafficking. Battle claims (1) the District Court erred by failing to order a competency

hearing and (2) his attorney had a conflict of interest that affected his representation.

Because the District Court did not err and no conflict of interest appears on the record,

we will affirm.

                                              I

       Battle was indicted on eight counts related to a heroin and sex trafficking

operation run by the Black P-Stones street gang. Battle agreed to plead guilty to one

count of conspiracy to commit sex trafficking by threats, force, or coercion, in violation

of 18 U.S.C. § 1594(c), in exchange for dismissal of the remaining charges. At the

beginning of the plea hearing, Battle’s attorney said his client was illiterate and “ha[d]

some educational and mental challenges,” but assured the District Court Battle was

competent. App 70.

       As a result, the Court took particular care during the plea hearing to ensure that

Battle understood the nature of the proceedings and the significance of his guilty plea.

The Court confirmed that Battle understood English words and their meanings, asked him

to interrupt if he had any questions, and assured him that they could take as much time as

needed to make sure he understood each of the Court’s questions. Battle affirmed that he

could intelligently and appropriately answer the Court’s questions. The Court then

proceeded through a lengthy colloquy, during which Battle indicated that he understood

(1) the rights he was giving up by pleading guilty, (2) the conspiracy charge against him,

                                              2
and (3) that the maximum penalty for that charge was life imprisonment. At one point,

Battle interrupted the Court and asked what “contend” means. The Court rephrased its

explanation and Battle indicated that he understood.

       Battle affirmed that his attorney had read all paragraphs of the plea agreement to

him, and that he understood the agreement. The Court explained that it would not be able

to determine Battle’s sentence until after the Probation Office prepared its presentence

report and that its sentence could be different than any estimate his lawyer made. Battle

again indicated he understood. Battle affirmed several times that he understood he could

not later claim that he did not understand the provisions of the plea agreement or take

back his plea, even if the sentence he received was harsher than he expected. The District

Court then accepted Battle’s guilty plea.

       Based on a base offense level of 34, and Battle’s prior criminal history, the

Probation Office calculated a Guidelines range of 210 to 262 months’ imprisonment. See

United States Sentencing Guidelines (USSG) Ch. 5, Pt. A (sentencing table). After

receiving the presentence report, but before he was sentenced, Battle submitted a letter to

the Court, written for him by his cellmate, in which Battle claimed for the first time that

he had not understood his plea agreement. Specifically, the letter claimed that Battle’s

attorney told him that the base level for his offense was 14, which would be dropped to

11 given his acceptance of responsibility, and that his Guidelines range would not exceed

six years’ imprisonment. The District Court directed Battle’s attorney to respond to the

letter. Battle’s attorney, for the first time, expressed doubt whether Battle “truly

comprehends the legal process and appreciated” his guilty plea. App. 116.

                                              3
       The District Court construed Battle’s letter as a motion to withdraw his guilty plea

and held a hearing on the motion. The Court reviewed with Battle his answers at the plea

hearing, and Battle indicated those answers were correct. Battle acknowledged that his

attorney had explained everything in the plea agreement to him, but said his cellmate

explained the agreement differently.

       The Court also questioned Battle’s attorney. The attorney denied telling Battle that

his offense level would be 14 or that the Guidelines range would not exceed six years’

imprisonment. The attorney reaffirmed that, at the time of the plea hearing, he believed

Battle understood the proceedings and plea agreement, but that Battle’s letter made him

wonder whether his client had simply been “saying yes to appease” the Court. App. 141.

       The Court denied Battle’s motion to withdraw his guilty plea, observing that

Battle had “answered effectively every question” he had been asked—even questions that

required more than a yes or no answer—and that Battle’s attempted plea withdrawal

appeared to be driven by his dissatisfaction with his Guidelines range rather than by a

genuine misunderstanding of his plea. App. 148. The Court later sentenced Battle to 210

months’ imprisonment, at the bottom of the Guidelines range, followed by five years of

supervised release. Battle appealed.

                                            II1

                                             A

       Battle first argues the District Court erred by failing to order a competency


1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction over
Battle’s appeal under 28 U.S.C. § 1291. The appellate waiver in Battle’s plea agreement
                                             4
hearing. We exercise plenary review over the District Court’s application of the legal

standard and clear error review over the Court’s factual findings and decision not to hold

a competency hearing. United States v. Gillette, 738 F.3d 63, 76 (3d Cir. 2013); United

States v. Jones, 336 F.3d 245, 256 (3d Cir. 2003) (citations omitted).

       Under 18 U.S.C. § 4241, a court must order a competency hearing if there is

“reasonable cause” to believe the defendant is mentally incompetent. Gillette, 738 F.3d at

77. The reasonable cause inquiry asks: “whether the defendant (1) has the capacity to

assist in her or his own defense and (2) comprehends the nature and possible

consequences” of the proceedings against him. United States v. Leggett, 162 F.3d 237,

242 (3d Cir. 1998). If either prong is not met, the court must order a competency hearing.

Id.

       In denying Battle’s motion to withdraw his plea, the District Court implicitly

found that Battle satisfied both prongs. Battle demonstrated an ability to assist in his

defense. Though Battle is illiterate, he affirmed that his attorney read all the paragraphs

of the plea agreement to him, and that he understood the agreement. His attorney

confirmed that he reviewed the plea agreement “line by line verbatim” with Battle and

discussed the agreement “paragraph by paragraph” for a couple of hours. App. 81. Battle

asked his attorney questions about the agreement, and his attorney answered them.

Moreover, Battle’s responses at the plea and motion hearings show that he could


does not prevent our review of his competency or ineffective assistance of counsel
challenges. See Pate v. Robinson, 383 U.S. 375, 384 (1966); United States v. Khattak,
273 F.3d 557, 562 (3d Cir. 2001); United States v. Shedrick, 493 F.3d 292, 298 & n.6 (3d
Cir. 2007).
                                              5
understand and appropriately answer questions, provide explanations, and ask questions

when he did not understand things. The record does not show that Battle lacked the

capacity to assist in his defense.

       Nor does the record show that Battle failed to understand the nature or

consequences of the proceedings. During the plea hearing, Battle averred that he

understood (1) the trial rights he was giving up by pleading guilty; (2) the nature of the

conspiracy charge against him; (3) that he faced up to life imprisonment for that charge;

(4) that the District Court would determine his sentence after receiving the presentence

report; and (5) that he could not withdraw his plea if the sentence was harsher than he

expected. Battle affirmed his understanding again at the hearing on the motion to

withdraw guilty plea. Based on its lengthy conversations with Battle during these two

hearings, the District Court did not err in concluding that Battle understood the plea

proceedings.

       Battle’s letter, ghostwritten by a cellmate, does not change our analysis. Battle

admitted at the motion hearing that he did not remember what his cellmate wrote. Battle

did not claim that he was unable to assist in his defense or understand the nature of the

plea proceedings. Instead, he testified that his cellmate explained the plea agreement

differently than his attorney did. That is not reasonable cause to question Battle’s

competency.

       Nor does his attorney’s belated expression of hesitancy give rise to reasonable

cause. Until Battle sent his letter, his attorney repeatedly and consistently stated he

believed Battle was competent and understood the consequences of his plea. At the

                                              6
motion hearing, the attorney affirmed that during the plea hearing he believed Battle

understood all that was going on and that nothing indicated otherwise. The attorney’s

cautious response to Battle’s letter does not countermand his numerous prior declarations

of Battle’s competency and the District Court’s own observations of Battle’s responses

and demeanor. Cf. United States v. Malmstrom, 967 F.3d 1, 6 (1st Cir. 2020) (“[A]

lawyer’s general acknowledgement that his client may suffer from mental health issues

does not, without more, reach the reasonable cause threshold to require a sua sponte

competency hearing under section 4241(a)” (cleaned up)).

       In sum, the District Court did not have reasonable cause to believe Battle was

incompetent. So the Court did not abuse its discretion by denying Battle’s motion to

withdraw his guilty plea. See United States v. Siddons, 660 F.3d 699, 703 (3d Cir. 2011);

United States v. Wilson, 429 F.3d 455, 458 (3d Cir. 2005).

                                              B

       Battle also argues he was denied effective assistance of counsel because his

attorney had an actual conflict of interest at the motion hearing. But “in this Court an

actual conflict of interest claim, like other types of ineffective assistance of counsel

claims, is generally not cognizable in the first instance on direct appeal.” United States v.

Morena, 547 F.3d 191, 198 (3d Cir. 2008). “Only in the rare case where facts showing an

actual conflict of interest are clear on the record” will we recognize an ineffective

assistance claim on direct appeal. Id. This is not one of those rare cases.

       The record before us does not reveal an actual conflict of interest. At the motion

hearing, counsel denied telling Battle that his Guidelines sentence would be no more than

                                              7
six years. That statement is consistent with Battle’s affirmation at the plea hearing that no

one made him any promise or representation beyond the terms of the plea agreement,

which he acknowledged stated a maximum penalty of life imprisonment. The only

evidence to the contrary is a statement in a letter written for Battle by his cellmate, the

content of which Battle could not remember. “A conflict of interest must be ‘actual’ and

not ‘potential’ or ‘hypothetical’” to make out an ineffective assistance of counsel claim.

United States v. Parr, 1993 WL 311765, at *3 (E.D. Pa. Aug. 9, 1993) (citation omitted),

aff’d 22 F.3d 304 (3d Cir. 1994). The record before us does not indicate any actual

conflict, so we decline to consider Battle’s ineffective assistance of counsel claim.

                                            ***

       For the reasons stated, we will affirm the District Court’s judgment of conviction.




                                              8